Citation Nr: 1800216	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-31 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted entitlement to service connection for allergic rhinitis and assigned a noncompensable disability rating.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  


FINDINGS OF FACT

1.  Prior to June 13, 2014, rhinitis was not manifested by polyps, 50 percent obstruction of both nasal passages, or complete obstruction of one side.

2.  Since June 13, 2014, rhinitis was not manifested by polyps, but greater than 50 percent obstruction of both nasal passages was demonstrated.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2014, the criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.31, 4.97, Diagnostic Code 6522 (2017).

2.  From June 13, 2014, the criteria for a 10 percent rating, but no higher, for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.31, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a September 2009 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate her appeal.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that her allergic rhinitis is more severe than reflected in her current disability rating.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

B. Factual Background

The Veteran was afforded a VA examination in October 2009.  Examination of the nose revealed a 45 percent nasal obstruction of the right nostril and a 20 percent nasal obstruction of the left nostril.  There was no evidence of nasal polyps.

A May 2010 private treatment record shows that the Veteran reported runny nose, sneezing, drainage, fatigue, some congestion, itchy eyes, and low-grade headaches.  The Veteran also reported that her symptoms were worse in the spring.  On examination, the Veteran had pale, very swollen nasal turbinates that were "not quite obstructive."  There were no nasal polyps.  

A May 2013 private treatment record shows that the Veteran had no nasal polyps.

The Veteran was afforded a VA examination in July 2013.  The Veteran reported itchy eyes, watery nose, and sneezing.  The examiner indicated that the Veteran had allergic rhinitis.  The examiner also noted that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to rhinitis.  The examiner also indicated that there were no nasal polyps.  

A June 2014 private treatment record shows that the Veteran had congestion, septal deformity, and inferior turbinate hypertrophy of the left nasal cavity and congestion and inferior turbinate hypertrophy of the right nasal cavity.  The degree of nasal obstruction was noted to be 75 percent.  

The Veteran was afforded a VA examination in January 2015.  The examiner noted that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to rhinitis.  The examiner also indicated that there were no nasal polyps.  

A March 2015 private treatment record showed no nasal polyps.  

An October 2015 private treatment record shows that the Veteran had congestion, septal deformity, and inferior turbinate hypertrophy of the left nasal cavity and congestion and inferior turbinate hypertrophy of the right nasal cavity.  The degree of nasal obstruction was noted to be 75 percent.  The physician also clarified that "[b]oth sides of the nose are partially obstructed due to inferior turbinate hypertrophy."

During the August 2016 Board hearing, the Veteran testified that she had itching, watery eyes, sneezing, and congestion.  The Veteran also testified that she had obstruction of both her left and right nasal passages.  

C. Analysis

The Veteran's allergic rhinitis is currently rated noncompensably disabling under 38 C.F.R. § 4.97, Diagnostic Code 6522, applicable to allergic or vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum, 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  

The Board notes that this diagnostic code does not provide for a zero percent rating.  However, in every instance where the Rating Schedule does not provide a zero percent rating for a particular diagnostic code, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

After reviewing the foregoing evidence, the Board finds that a 10 percent rating for the Veteran's allergic rhinitis is warranted from June 13, 2014.  In this regard, a June 13, 2014 private treatment record shows that the Veteran's allergic rhinitis was manifested by nasal obstruction of 75 percent.  Although it is not entirely clear whether the 75 percent applies to both nasal passages, or just the right passage, the same physician later clarified that both nasal passages are 75 percent obstructed.  Resolving reasonable doubt in favor of the Veteran, the Board finds that this evidence shows that the Veteran's allergic rhinitis was manifested by greater than 50 percent obstruction of the nasal passage on both sides since June 13, 2014.  As this satisfies one of the criteria for a 10 percent rating under Diagnostic Code 6522, and the criteria are disjunctive, i.e., entitlement is warranted if either is met, entitlement to a 10 percent rating is warranted from this date.

However, an initial compensable rating prior to June 13, 2014, and a rating higher than 10 percent from June 13, 2014, for the Veteran's allergic rhinitis, are not warranted.  

Prior to June 13, 2014, the record does not reflect greater than 50 percent obstruction of the nasal passages, complete obstruction on one side, or nasal polyps.  See October 2009 VA Examination (45 percent nasal obstruction of the right nostril; 20 percent nasal obstruction of the left nostril; no nasal polyps); May 2010 Private Treatment Record (no nasal polyps); May 2013 Private Treatment Record (no nasal polyps); July 2013 VA Examination (less than 50 percent obstruction of the nasal passage on both sides; no complete obstruction on one side; no nasal polyps).  Accordingly, a compensable rating for rhinitis is not warranted prior to June 13, 2014.

Since June 13, 2014, a rating higher than 10 percent is not warranted because nasal polyps were not demonstrated.  See January 2015 VA Examination; March 2015 Private Treatment Record.  

The Board notes that it has a duty to acknowledge and consider all diagnostic codes that are potentially applicable when evaluating the Veteran's allergic rhinitis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, the Veteran has been diagnosed with, and is in receipt of service connection for, allergic rhinitis, a condition that is specifically listed in the Rating Schedule.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  In any event, there is no evidence or argument that a higher rating is warranted under any alternate diagnostic code.

In sum, an initial compensable rating for the Veteran's allergic rhinitis, prior to June 13, 2014, is not warranted, and a rating of 10 percent, but no higher, is warranted from that date.  As the preponderance of the evidence is against a finding of any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Entitlement to an initial compensable rating for allergic rhinitis, prior to June 13, 2014, is denied.

Entitlement to a 10 percent rating, but no higher, for allergic rhinitis, from June 13, 2014, is granted, subject to controlling regulations governing payment of monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


